IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1851-07


MICHAEL LESTER TRUBEE, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRD COURT OF APPEALS
WILLIAMSON COUNTY


Per curiam.  KELLER, P.J., KEASLER and HERVEY, JJ., dissent.

ORDER
	The petition for discretionary review violates Rules of Appellate Procedure 9.3 and
68.4(i) because the original petition is not accompanied by 11 copies and does not contain
a copy of the opinion of the court of appeals.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition may be filed within
thirty days after the date of this order.
En banc
Delivered: March 12, 2008.
Do Not Publish